     Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 1 of 11



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF
June 26, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:        In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

I write on behalf of the Plaintiffs’ Executive Committees (“PECs”), seeking an emergency Order
adjourning the depositions of World Assembly of Muslim Youth (“WAMY”) witnesses currently
scheduled to be held in Madrid during the week of July 9, 2019. The requested adjournment is
necessary due to an extremely belated production of nearly 800 additional Arabic language
documents by WAMY on June 3, 2019. Information embedded in “attorney-client
communications” stamps interposed on many of the documents indicates that those
documents were collected in response to plaintiffs’ document requests in August of 2012,
and apparently withheld from production for nearly seven years, in apparent violation of this
Court’s orders.

Plaintiffs are agreeable to conducting the depositions at the end of July, when the parties are
scheduled to be in Madrid for depositions of other WAMY witnesses, or at an alternative time
convenient for the parties. In a letter to WAMY’s counsel, plaintiffs requested that WAMY consent
to the adjournment sought here and explain the reason for its delayed production of the nearly 800
pages of documents. See PECs’ June 25, 2019 letter, attached hereto as Ex. A. In a letter received
from WAMY’s counsel today, WAMY has rejected plaintiffs’ request for adjournment, and offered a
questionable explanation for the belated production of these documents. See WAMY’s June 26,
2019 letter attached hereto as Ex. B. In support of plaintiffs’ request for an adjournment of the
depositions presently scheduled for July 9, 10, 11, and 13, plaintiffs offer the following facts.

1.     Plaintiffs served their document requests directed to WAMY in 2010. By order dated
October 12, 2017, the Court granted WAMY a final extension of time, over plaintiffs’ objection, and
set a November 30, 2017 deadline for WAMY to complete its document production. See ECF No.


LEGAL\41728817\1
     Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 2 of 11



3762 (“Because WAMY has been given substantial time to produce documents, no further
extensions of this deadline will be granted.”)

2.      Plaintiffs filed a motion to compel on February 28, 2018 (ECF Nos. 3910-12), raising among
other deficiencies WAMY’s failure to produce all documents relating to WAMY’s relationship with
the Saudi government. Id. at 9-10. In its March 30, 2018 opposition to plaintiffs’ motion to compel,
WAMY represented to this Court that it “has produced all relevant documents in its possession
dealing with its relationship with various ministries and embassies (some cited in Plaintiffs’
motion),” and that the documents relating to its ties to the Saudi government that “Plaintiffs are
looking for do not exist, and Plaintiffs’ motion should therefore be denied.” ECF No. 3949 at 17-
18.

3.      By Order dated August 29, 2018, the Court directed WAMY to produce any and all
additional documents in its possession relating to its relationship with the Saudi government by
October 29, 2018, and to submit declarations by that same date describing WAMY’s renewed efforts
to search for and produce those documents. ECF No. 4130 at 17. At WAMY’s request (ECF No.
4219), the Court thereafter extended those deadlines to November 12, 2018. ECF No. 4230.

4.      On November 12, 2018, WAMY submitted a declaration of Dr. Abdulhameed Ben Yousof
al Mazroo, indicating that WAMY had located only 42 additional pages relating to that issue through
further searches, which were produced on that same date. ECF No. 4251-1 at 12-15.

5.     On May 22, 2019, plaintiffs served a Notice of Deposition seeking testimony of WAMY
pursuant to Rule 30(b)(6). Among other topics, the Notice sought testimony from a WAMY
designee as to issues bearing on WAMY’s relationship with the Saudi government. On June 5, 2019,
WAMY sought a protective order precluding plaintiffs from pursuing testimony on issues relating to
WAMY’s relationship with the Saudi government. ECF No. 4571.

6.      On June 3, 2019 – more than a year and a half after the deadline for completion of WAMY’s
document production; over a year after WAMY represented in its opposition to plaintiffs’ motion to
compel that it had produced all documents relating to its relationship with the Saudi government;
more than six months since the deadline set by the Court in granting plaintiffs’ motion to compel
for WAMY to produce any and all additional documents relating to its relationship with the
Kingdom; and precisely as the dispute over plaintiffs’ entitlement to obtain testimony from WAMY
on issues bearing on its relationship with the Saudi government was unfolding – WAMY produced
779 pages of additional documents, virtually all in Arabic.

7.      For obvious reasons, plaintiffs had not expected an additional production of nearly 800
pages of Arabic documents from WAMY at this point in time, but nonetheless arranged for their
subject matter experts with Arabic fluency to conduct an initial review as soon as possible. Plaintiffs
understand from their consultants’ preliminary review that the production includes documents
responsive to several of plaintiffs’ earliest document requests, including (but by no means limited to)
requests served in 2010 seeking documents relating to WAMY’s relationship with the Saudi
government and specified Ministries of the Saudi government. In fact, the production contains
hundreds of pages relating to dealings between WAMY and the Saudi government at the very
highest levels, including directives issued by the King; funding from the Saudi government;
coordination between WAMY and the Ministry of Islamic Affairs, Ministry of Foreign Affairs, and
others; the involvement of WAMY in strategic initiatives of the Saudi government to expand its

                                                   2
LEGAL\41728817\1
     Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 3 of 11



influence outside of the Kingdom; WAMY’s designation by the government to serve on Committees
also including senior officials from several ministries; and numerous events and transactions of
interest. These are by far the most significant documents WAMY has produced to date relating to
these issues, which plaintiffs have identified as a priority since the outset of discovery as to WAMY.1

8.        Many of the documents comprising the belated production bear an “attorney-client
communications” stamp, which was interposed electronically. The electronic data associated with
that stamp on each document can be accessed by right-clicking on each stamp, and that data
indicates that the stamps were affixed to the documents by a person designated as “amousa” during
a concentrated period of several days in August 2012. This information indicates that many, if not all, of the
records were collected and reviewed in response to plaintiffs’ document requests in 2012, and withheld from production
for seven years in apparent violation of WAMY’s discovery obligations and numerous orders of this Court.

9.       Plaintiffs have not yet identified a single document in the production that involves a
communication with a lawyer, and the designation of these as attorney-client communications is
entirely baseless.

10.      The documents belatedly produced by WAMY on June 3, 2019 are of singular relevance and
importance to the depositions presently scheduled for the week of July 9, 2019 in Madrid. Plaintiffs
are scheduled to depose Saleh al Wohaibi, a long time WAMY senior official who has served as
WAMY’s Secretary General from 2002 to the present, and three witnesses (including Wohaibi)
designated to testify for WAMY pursuant to Rule 30(b)(6). Dr. Wohaibi has been designated to
testify as to matters bearing on WAMY’s relationship with the Kingdom, and the documents just
produced are thus of key relevance to both his testimony as a fact witness and his testimony
pursuant to Rule 30(b)(6). Other of the witnesses set for that week have been designated to testify
as to WAMY’s efforts to collect documents responsive to plaintiffs’ discovery requests and this
Court’s orders, and the documents are directly relevant to those issues as well.

11.      Plaintiffs need additional time to analyze the late production, to identify other documents in
WAMY’s production that are related to the issues and events described in the late production, to
determine which of the documents need to be submitted for certified translations, to obtain those
translations, and to conduct follow up investigations relating to certain key events, issues, and
transactions reflected in the documents. Finally, plaintiffs had already undertaken efforts with their
consultants to identify priorities for these upcoming depositions and to identify documents relevant
to those priorities. Those assessments need to be revisited based on these new documents.

Plaintiffs respectfully submit that the documents in issue should have been produced years ago, that
good cause exists to adjourn the upcoming depositions based on the severely belated production,
and that the need for this adjournment is attributable solely to WAMY’s failure to comply with its
discovery obligations and this Court’s orders. To the extent the Court believes a telephone
conference would be helpful in relation to this request, the PECs note that they will be deposing an
IIRO witness located in the Philippines by video from 6 a.m. to 11 a.m. on Thursday and Friday
(June 27-28), but are otherwise available.


1
  WAMY’s claim that there is nothing new in the production, citing the fact that three previously produced documents
are similar to four pages in the current production, is absurd. As WAMY admits, 80% of the production, or about 640
pages, concerns WAMY’s ties to the Saudi government and the activities of WAMY’s senior leadership. The
information in those documents is in fact quite significant, and new.

                                                          3
LEGAL\41728817\1
      Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 4 of 11




Respectfully submitted,

 COZEN O’CONNOR                                    KREINDLER & KREINDLER

  /s/ Sean P. Carter                                /s/ Andrew J. Maloney
 Sean P. Carter, Esquire                           Andrew J. Maloney, Esquire
 1650 Market Street, Suite 2800                    750 Third Avenue, 32nd Floor
 Philadelphia, PA 19103                            New York, NY 10017

 MDL 1570 Plaintiffs’ Exec. Committee for          MDL 1570 Plaintiffs’ Exec. Committee for
 Commercial Claims                                 Personal Injury and Death Claims



 MOTLEY RICE

  /s/ Robert T. Haefele
 Robert T. Haefele, Esquire
 28 Bridgeside Boulevard
 Mt. Pleasant, SC 29464

 MDL 1570 Plaintiffs’ Exec. Committee for
 Personal Injury and Death Claims




cc:     The Honorable George B. Daniels (via Overnight Mail)
        MDL Counsel of Record (via ECF)




                                               4
LEGAL\41728817\1
Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 5 of 11




                      Exhibit A
        Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 6 of 11



                      MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                            In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

      Plaintiffs’ Executive Committee for Personal                 Plaintiffs’ Executive Committee for
                 Injury and Death Claims                                   Commercial Claims
    Ronald L. Motley (1944-2013)                              Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
    MOTLEY RICE LLC                                           COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP
    Andrew J. Maloney III, Co-Liaison Counsel                 J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                 COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC


June 25, 2019

Omar T. Mohammedi, Esq.
233 Broadway, Suite 820
Woolworth Building
New York, New York 10279

           RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Omar:

        On behalf of the Plaintiffs’ Executive Committees (“PECs”), we write concerning
WAMY’s belated production of documents on June 3, 2019. Given the content and timing of the
belated production, we request your agreement to adjourn the depositions of Saleh al Wohaibi,
and WAMY’s 30(b)(6) designees, currently scheduled to be held in Madrid during the week of
July 9, 2019.1

       The adjournment is required to afford plaintiffs sufficient time to analyze the content of
the nearly 800 page Arabic production, and to obtain certified translations of numerous
documents of singular relevance to those depositions. We would be willing to conduct the
depositions on alternate dates during the week of July 29, 2019, so they could be linked to the
other WAMY depositions being conducted in Madrid in the preceding days. In the event you do
not consent to the proposed adjournment, we intend to file an emergency application with the
Court.

       Based on a preliminary review conducted on an urgent basis, we understand from our
consultants that the June 3, 2019 production includes some of the most significant documents
produced by WAMY to date, concerning dealings at the highest levels between WAMY and the
Saudi government and relating to other priority issues. These materials are responsive to
numerous of the requests plaintiffs served in 2010 and are of singular relevance to the
depositions currently scheduled to occur during the week of July 9, 2019. However, for some

1
 We will write separately concerning your proposal and designations for the 30(b)(6) deposition, but note in
advance that we find your proposal unclear.
    Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 7 of 11
Omar T. Mohammedi, Esq.
June 25, 2019
Page 2
______________

entirely unexplained reason, these documents were not produced until June 3, 2019, more than a
year and a half after the deadline for completion of WAMY’s document production, over a year
after WAMY represented in its opposition to plaintiffs’ motion to compel that it had produced all
documents relating to its relationship with the Saudi government, and more than six months
since the deadline set by the Court in granting plaintiffs’ motion to compel for WAMY to
produce any and all additional documents relating to its relationship with the Kingdom.

        Under the circumstances, the belated production is confounding, and we therefore ask
that you immediately advise, in writing, why these materials were not produced long ago, and
describe the circumstances surrounding their belated production just a few weeks prior to the
scheduled depositions of WAMY’s witnesses overseas.

       Even more immediately, we would also ask that you confirm your consent to an
adjournment of the depositions scheduled for the week of July 9, 2019, for the reasons described
above.

        Again, if you do not consent to the proposed adjournment, we intend to make an
emergency application to the Court. Accordingly, we would request that you respond with your
position by tomorrow morning.


Respectfully,

 COZEN O’CONNOR                                  KREINDLER & KREINDLER

  /s/ Sean P. Carter                              /s/ Andrew J. Maloney
 Sean P. Carter, Esquire                         Andrew J. Maloney, Esquire
 1650 Market Street, Suite 2800                  750 Third Avenue, 32nd Floor
 Philadelphia, PA 19103                          New York, NY 10017

 MDL 1570 Plaintiffs’ Exec. Committee for        MDL 1570 Plaintiffs’ Exec. Committee for
 Commercial Claims                               Personal Injury and Death Claims



 MOTLEY RICE

  /s/ Robert T. Haefele
 Robert T. Haefele, Esquire
 28 Bridgeside Boulevard
 Mt. Pleasant, SC 29464

 MDL 1570 Plaintiffs’ Exec. Committee for
 Personal Injury and Death Claims
      Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 8 of 11
Omar T. Mohammedi, Esq.
June 25, 2019
Page 3
______________


cc:     Frederick J. Goetz, Esquire
        Members of the Plaintiffs’ Executive Committees

LEGAL\41732419\1
Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 9 of 11




                      Exhibit B
         Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 10 of 11
                                                                         233 BROADWAY, SUITE 820
                                                                         W OOLWORTH BUILDING
        LAW FIRM OF                                                      NEW YORK, NY 10279
OMAR T. MOHAMMEDI, LLC                                                   PHONE (212) 725-3846
                                                                         FACSIMILE (212) 202-7621
                                                                         WWW.OTMLAW.COM


OMAR T. MOHAMMEDI, ESQ.                                                  ADMITTED: NEW Y ORK, EIGHTH CIRCUIT
DIRECT DIAL: (212) 725-3846 X102                                         SECOND CIRCUIT, ALGERIAN BAR
EMAIL: OMOHAMMEDI@OTMLAW.COM                                             US COURT ON INTERNATIONAL TRADE




                                                                                 June 26, 2019

         VIA E-MAIL

         Robert T. Haefele, Esq.                       Sean P. Carter, Esq.
         MOTLEY RICE LLC                               COZEN O’CONNOR
         28 Bridgeside Boulevard                       One Liberty Place
         Mount Pleasant, SC 29465                      1650 Market Street, Suite 2800
         Tel.: (843) 216-9184                          Philadelphia, Pennsylvania 19103
         Email: rhaefele@motleyrice.com                Tel.: (215) 665-2105
         For the Plaintiffs’ Exec. Committees          Email: scarter@cozen.com
                                                       For the Plaintiffs’ Exec. Committees
         Andrew J. Maloney III, Esq.
         KREINDLER & KREINDLER LLP
         750 Third Avenue
         New York, New York 10017
         Tel.: 212-687-8181
         Email: amaloney@kreindler.com
         For the Plaintiffs’ Exec. Committees

                         In re: Terrorist Attacks on September 11, 2001 03 MDL 1570

         Dear Robert, Sean and Andrew:

             We write in response to your letter on behalf of the Plaintiffs’ Executive Committees
         (“PECs”) dated June 25, 2019. For the reasons set forth herein, WAMY does not agree to
         your request to adjourn the depositions of Saleh Al Wohaibi and WAMY’s Rule 30(b)(6)
         designees (the “Depositions”).

             At the outset, we disagree with your characterization of WAMY’s June 3, 2019
         supplemental production as containing “some of the most significant documents
         produced by WAMY to date” having “singular relevance” to the Depositions. WAMY’s
         prior productions included similar correspondence between WAMY and the Kingdom of
         Saudi Arabia on the same mundane administrative matters concerning the status of
         various charitable projects, educational efforts, and requests for funding or other support
         that are included in the June 3, 2019 production. 1 Plaintiffs apparently failed to notice
         such correspondence among WAMY’s previous productions containing over one million
         pages and are now focused on this stand-alone production.
         1
                  For example, WAMY’s November 2018 production contained correspondence between the KSA
         and WAMY concerning donations from Prince Abdulaziz (WAMYSA1235426; WAMYSA1235424) and
         the June 3, 2019 production contains similar correspondence (WAMYSA1248998-99). The November
         2018 production contained correspondence between the KSA and WAMY concerning the KSA’s financial
         aid to WAMY (WAMYSA1235420) and the June 3, 2019 production contains similar correspondence
         (WAMYSA1248831).
LAW FIRM OF   Case 1:03-md-01570-GBD-SN Document 4603 Filed 06/26/19 Page 11 of 11
OMAR T. MOHAMMEDI, LLC




                  Indeed, the June 3, 2019 production is both a continuation and result of WAMY’s
              prior productions. In an exercise of utmost due diligence, we undertook steps to catalogue
              any previously produced correspondence between WAMY and the KSA that referred to
              another letter, report, or attachment that did not appear to have been previously produced.
              We identified those references and instructed our clients to immediately search for and
              produce the tagged materials. WAMY thought it had already tagged and produced these
              documents. WAMY is simply fulfilling its continuing obligation and right as set forth in
              WAMY’s Responses to Plaintiffs’ Requests for Production of Documents to produce
              documents and materials. Your suggestion that this production was for some other reason
              is offensive, baseless and wholly inappropriate.

                  Given that (1) Judge Netburn’s Order [Doc # 4588] struck topics 1, 1(a), and 5(a)
              from plaintiffs’ Rule 30(b)(6) notice such that information concerning the relationship
              and communications between WAMY and the KSA is not a relevant area of inquiry, (2)
              WAMY’s June 3, 2019 production is largely based upon previously produced documents
              involving WAMY and the KSA, irrespective of plaintiffs’ view as to the “singular
              relevance” of any documents therein, (3) Plaintiffs have already had these 800 pages for
              23 days, (4) approximately 20% of the pages are not KSA related, and (5) the depositions
              plaintiffs seek to adjourn are not scheduled to occur for another 13 days (providing
              plaintiffs with 36 days to review/analyze 800 pages), there is no reasoned basis to
              reschedule the Depositions. On the contrary, we cannot conclude that plaintiffs’ eleventh-
              hour request for an adjournment is anything more than a delaying tactic. Because such
              delay will disrupt our witnesses’ carefully coordinated travel plans and result in
              thousands of dollars in lost costs for travel expenses, we do not agree to your request to
              postpone the scheduled Depositions. Also, given prior commitments, it will be impossible
              to reschedule the depositions to any date before the conclusion of the fact deposition
              period.

                 For all of the foregoing reasons, we do not agree to your request to postpone the
              scheduled Depositions. In the event plaintiffs submit an emergency application to the
              court for an adjournment of the deposition schedule, WAMY requests that an oral
              argument be scheduled.

                                                                   Sincerely,




                                                                   Omar Mohammedi

                                                                   /s/ Fredrick Goetz

                                                                   Frederick Goetz

              cc:     Defense Counsel
                                                          2
